Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the patterning device" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of this action, the Examiner assumes that claim 6 reads ‘The method as claimed as claimed in claim 1, wherein the optimization data comprises device layout data, associated with a patterning device, and which defines a device pattern which is to be applied to the substrate’, akin to claim 18.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 12-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmitt-Weaver et al (WO 2015/131969, portions of corresponding US publication US 2016/0370711 are being cited for convenience).
Claims 1, 2, 12, 16, 17 and 20:   Schmitt-Weaver et al disclose [0095] a method for controlling a lithographic apparatus configured to provide product structures to a substrate in a lithographic process, the method comprising: determining optimization data (height weighting mask) comprising measured and/or simulated data of at least one performance parameter (focus) associated with the product structures which are to be applied to the substrate in the lithographic process; determining substrate specific metrology data (height variation map of the substrate, which is a characteristic of the substrate, as required by claim 2) as measured and/or modeled before the providing of product structures to the substrate, the substrate specific metrology data comprising metrology data relating to a characteristic of the substrate (height) to which the structures are being applied and/or the state of the lithographic apparatus (focus) at the time that the structures are applied to the substrate; and optimizing control (optimizing 
With regard to claim 17, Fig 1 shows a lithographic apparatus configured to provide product structures to a substrate in a lithographic process, the lithographic apparatus comprising: a substrate stage (WTa) configured to hold the substrate (W); a reticle stage (MT) configured to hold a patterning device (MA); a metrology system (MEA) operable to measure substrate specific metrology data before the providing of product structures to the substrate; and a processor (SCS, which is a non-transitory computer program carrier comprising a computer program comprising program instructions) configured to optimize control of the lithographic apparatus.
Claim 3:    [0095] and Fig. 10 teaches that the determining optimization data (height weighting mask) is performed offline (based on prior knowledge and using control unit LACU to deliver the weighting mask) and the optimizing is performed between determining the substrate specific metrology data (Using MEA) and the providing of product structures to the substrate (steps 407 “Expose” and 408 “Process”).
Claim 4:    Figs. 1, 2 and 10 show that the determining optimization data is performed outside of the lithographic apparatus (In the control unit LACU) and the optimizing control step (focusing) is performed within the lithographic apparatus (exp).
Claim 5
Claim 13:   [0083] discloses that the substrate specific metrology data comprises modeled and/or filtered metrology data (the level sensors utilize filters).
Claim 14:   [0079] discloses that the optimization data comprises estimated data (using an algorithm for height values) for the at least one performance parameter (focus).
Claim 15:   The optimization data comprises measured data (weighted height) relating to measurement of the at least one performance parameter (focus/height) from product structures which have been previously provided to a substrate (the level sensor measures the topography of the substrate each time a new layer is deposited, see [0081]).
Claims 6 and 18:   [0096] teaches that “correction is applied to reduce the influence of local height values for non-critical parts of the pattern being applied”. This would require that the optimization data comprise device layout data, associated with a patterning device, and which defines a device pattern which is to be applied to the substrate.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt-Weaver et al (WO 2015/131969, portions of corresponding US publication US 2016/0370711 are being cited for convenience), in view of Hsu et al (CN 106164777A).
Claims 7 and 19:   Schmitt-Weaver et al disclose the method/apparatus according to claim 1/17, but do not appear to specify that the processor is configured such that the optimization of control comprises minimization of a maximum deviation of the at least one performance parameter from a corresponding control target value and/or maximizing a distance of the at least one performance parameter from edges of a corresponding allowed variation space for a process parameter. However, the minimization of a maximum deviation was a known way of optimization in control algorithms. See Hsu et al’s [0104]. One of ordinary skill in the art before the filing of the instant application would have found it obvious to weight the various height values so as to minimize a maximum deviation of the focus from a corresponding control target value, in order to increase control processing efficiency whilst optimizing focus.
Allowable Subject Matter
Claims 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art renders obvious the limitations of claim 7 as presented above, but fails to render obvious, that the optimizing comprises maximizing a number of dies provided on the substrate which are estimated to be within a specification indicative that the die will be functional, as required by claim 8; that the optimization data comprises claim 11.
Claims 9 and 10 would be allowable by virtue of their dependencies.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M IACOLETTI whose telephone number is (571)270-5789. The examiner can normally be reached 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882                                                                                                                                                                                                        1/12/2022